Title: To George Washington from Mary Gomain Hallet, c.27 April 1795
From: Hallet, Mary Gomain
To: Washington, George


          
            To the President of the united States.
            [c.27 April 1795]
          
          you are not a Stranger to M. Hallet’s name and affairs. I need not to recall any particulars of whatever relate to the Capitol, you cannot but remember that my husband’s plan has been preferred to all others, that the foundations were laid after that plan and under his direction The utmost of his ambition was to Superinte[n]d the execution of his performance, a reasonable ambition indeed, but he was disapointed and no prospect of Suceeding in that has been left to him.
          I will not then request that he be replaced at the head of that

interresting business. I could indeed plead that his plan having been adopted, nobody can as well as he understand, its ensemble and Distributions; nobody may have the Same reasons for a careful watch over the execution even of the minutest parts. I could Speak of the public advantage; for no man of any genius will take the charge of directing this immense building at So moderate terms as my husband would have done. I could represent his ability and in Spite of all the envenomed insinuations of envy, make every one Sensible how absurd it would be to Suppose that in Paris, in the Center of good taste, of liberal arts, a man could be examined and admitted to the rank of an architect, nay established as a Judge over the performances of other architects, without being an architect himself. I might represent that he must have a perfect knowledge of architecture, who could alone point out the deficiency of the rewarded plan, and Shew how much it was exceptionable in the true principles of architecture—but to what purpose? welcome would be, indeed, the determination that would establish my husband’s fortune and fame on a Surer ground than they have been hitherto; but if the doom be pronounced; he must Submit. he Shall give up all claims to the executing of his plan; and think himself happy If he be reinstated in the Situation he was in, previous to this affair, and if the debts he has contracted on that account be intirely discharged that he cannot be denyed; that we claim as a right, that we have Sued for in vain these two or three months past.
          I intend not to gain your interrest, Sir, unless I have made out the Justice of my cause, when I have made you Sensible of the Justice of my claim, Shall your heart remain unconcerned and feel nothing of the misfortune of a whole family, intirely depending on M. Hallet’s labours. will you refuse your interrest which could bring to a Speedy end our torturing uncertainty. Shall a wife and two Children complain in vain? no you have a heart!
          M. Hallet’s Circumstances in Philadelphia were comfortable, were even agreable. his abilities had given him Some renown. he had a constant occupation, and could maintain his family. no debt would throw him behind hand, or disturb his quiet. Such was our Situation; when my husband began to think of the Capitol and when he was So unlucky as to furnish the most suitable plan for that magnificent building. his expectation was, that expectation too Seemed well grounded, of enjoying a Solid, lasting

and comfortable maintenance and of binding his name with the name and rising glory of America, a noble ambition indeed. but how fatal to himself and to his family!
          I will not Speack of the hardships we have Suffered, my heart Shrinks Still at the remembrance of three Children tore out of my breast by death here, in this very Spot—why Should I revive all my pains? I will Speak only of our debts. these debts were not the deserved consequence of indulged pleasure, or of proud ostentation. no they were the bitter seasoning of privations of every Kind, nor are they to be wondered at.
          M. Hallet’s travels from and to Philadelphia at the request of the Commissionners, the removing of his family, a considerable loss in the Sale of Such of his furnitures as could not be carried to So great a distance threw him behind hand.
          it had been promised that these extraordinary expenses would be Sustained by The public—but how where They defrayed? a mock-prize of ⟨3⟩50 dls. was decreed; a compensation of 250 dls was granted; both which Sums were carried on M. Hallet’s accounts with the Commissionners as part of an allowance of 400 pounds for his Services from the begining of august 1792, to the end of June 1793. These are the first and chief causes of our running into debts.
          The exhorbitant price of any kind of provision in this retired place: a heavier rent for a house in the woods, than we Should have paid in Philadelphia for a more decent and more comfortable one, have absorbed our moderate income; and will account for the rest of our debts. who can rise and object that mismanagement, pleasures or ostentation in the midst of the woods, far from all Societies have brought us to this Cruel Situation!
          if there was no fault of ours in running into debts, if we have indeed Considerably Suffered by leaving a place the most convenient for any man of taste and ingenuity: and yet if no Steps were taken but at the express invitation of the Commissionners, does not Justice, Since we have been disapointed, loudly call for a compensation adequate to the loss Sustained; does not equity require that our debts here be discharged and that our family be conveyed again to Philadelphia.
          you never knew the Horror of misfortune, but you are not ignorant that worth does not always meet with its deserved reward. you may feel for other’s distress. Represent to your Self

the keen anxieties of your respectable consort, if driven from your native Country, reduced to your own personal resources you were Still a devoted victim to an unrelented persecution. Such are the pangs of my heart; and your interest may put an end to them all, for who will oppose a good cause protected by general Washington.
          
            Gomain hallet
          
        